DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 14, 16, 17, and 19 are objected to because of the following informalities:  
“the geometry” in claim 1, line 8 should be amended to recite --a geometry--
“arch(s)” in claim 1, line 9 should be amended to recite --arch(es)--
“a fragrance” in claim 14, line 1 should be amended to recite --the fragrance--
“mouse” in claim 14, line 2 should be amended to recite --mouth--
“the geometry” in claim 16, line 10 should be amended to recite --a geometry--
“arch(s)” in claim 16, line 11 should be amended to recite --arch(es)--
“a user” in claim 17, lines 1-2 should be amended to recite --the user--
“to the user” in claim 17, line 2 should be deleted
“the geometry” in claim 17, line 9 should be amended to recite --a geometry--
“arch(s)” in claim 17, line 10 should be amended to recite --arch(es)--
“neurodegernative” in claim 19, line 2 should be amended to recite --neurodegenerative--
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “delivery module” in claims 1, 16, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, as described in [0093]-[0097].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim recites the limitation “the second agent is a female or male sex hormone” in lines 1-2. However, claim 10 upon which claim 12 depends claims that the second agent is a flavoring agent or a fragrance, which are mutually exclusive with a female or male sex hormone. Thus, the scope of the claim is unclear. For purposes of compact prosecution and examination, claim 12 is interpreted to be dependent on claim 10.
Regarding claim 13, the claim recites the limitation “the second agent is a flavoring agent” in line 1. However, claim 12 upon which claim 14 depends claims that the second agent is a female or male sex hormone, which are mutually exclusive with a flavoring agent. Thus, the scope of the claim is unclear. For purposes of compact prosecution and examination, claim 13 is interpreted to be dependent on claim 10.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim positively recites an upper arch and/or lower dental arch of the user in lines 3-4 and a tooth of the dental arch in lines 8-9. Language such as “configured” or “adapted” is suggested to avoid claiming a human organism.
Regarding claims 2-15, the claims are rejected under 35 U.S.C. 101 by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. WO 02/24100 A1.
Regarding claim 1, Kuo discloses a system 10 for delivery of a physiologically active agent to a user in need thereof (fig. 1 and p. 1, lines 4-6; p. 15, lines 4-19), comprising: one or two appliances 10 that correspond to an upper arch and/or lower dental arch of the user, each appliance 10 comprising a labial/buccal side surface and a palatal/lingual side surface (fig. 1, appliance 10 capable of being worn over the lower or upper dental arch, and can be seen having an outer U-shaped buccal surface and inner U-shaped lingual surface), a delivery module of a physiologically active agent, comprising the physiologically active agent (for all claims except claim 5, p. 7, p. 17, lines 23-28 describe a tablet delivery module 34 containing the agent; for claim 5, p. 17, lines 4-15 describe a coating liner 25 containing agent 15) wherein the one or two appliances 10 comprise a body matrix of a polymeric material comprising polymeric shells 12, each shell 12 having the geometry corresponding to one tooth of the dental arch(es) and configured to receive the one tooth (fig. 1 and p. 14, lines 23-28, the polymeric shell 12 having cavities 14 to receive each tooth), and wherein the delivery module provides a controlled release of the physiologically active agent (for all claims except claim 5, p. 17, line 23, controlled release tablet; for claim 5, p. 17, lines 6-7 describe coating liner 25 being formed from a controlled-release material 24 for the active agent 15).
Regarding claim 2, Kuo discloses the delivery module 34 further comprising a carrier material, and wherein the physiologically active agent is admixed with, embedded within or encapsulated within the carrier material (p. 17, lines 23-28, the active agent is eluted from the material of the tablet (carrier material), so it must be contained within or mixed with the tablet material).
Regarding claim 3, Kuo discloses the delivery module 34 being embedded within the body matrix of the polymeric material 12 (fig. 6 and p. 17, lines 23-24, the tablet 34 can be inserted into a portion of the shell 12) or being admixed with the polymeric material 12 forming the one or two appliances 10.
Regarding claim 4, Kuo discloses the delivery module 34 being formed of the physiologically active agent per se (p. 17, lines 23-28, since the tablet 34 comprises the active agent, it is at least in part formed of the active agent).
Regarding claim 5, Kuo discloses the delivery module 25 being a coating on a surface of the one or two appliances 10 (fig. 5 and p. 17, lines 6-15).
Regarding claim 6, Kuo discloses the one or two appliances 10 comprising a structure selected from the group consisting of micropores (fig. 6 and p. 17, lines 23-25, perforations), microchannels, depots, and a combination thereof.
Regarding claim 7, Kuo discloses the structure comprising discrete or interconnecting micropores (fig. 6 and p. 16, lines 23-25, discrete perforations or micropores), microchannels, depots, or a combination thereof.
Regarding claim 8, Kuo discloses the physiologically active agent being selected from the group consisting of a protein, a peptide, a small molecule therapeutic agent, an antimicrobial agent (p. 15, line 17), and a combination thereof.
Regarding claim 9, Kuo discloses the physiologically active agent being insulin, a fluoride, or an antibiotic agent (p. 15, line 17).
Regarding claim 10, Kuo discloses a second agent, wherein the second agent is a flavoring agent or a fragrance (p. 15, lines 6-8, and/or breath freshening; p. 7, lines 9-12, breath fresheners include flavors and scents).
Regarding claim 11, Kuo discloses a top layer 25 of coating on a surface of the one or two appliances 10, wherein the top layer 25 comprises the second agent (p. 9, lines 30-31, the agent may be released by a combination of any of the release methods; p. 15, lines 6-8, and/or breath freshening, indicating that any of the agents can be included in combination; thus, the breath freshening agent can be additionally provided in the release method of fig. 5 and p. 16, lines 6-15) and an optional carrier material.
Regarding claim 13, Kuo discloses the second agent being a flavoring agent selected from a taste of chocolate, vanilla, mint, a fruit (p. 7, line 11), or candy.
Regarding claim 14, Kuo discloses the second agent being a fragrance capable of masking a bad breath or mouth odor (p. 7, lines 10-11).
Regarding claim 15, Kuo discloses the one or more appliances 10 being orthodontic aligning appliances (p. 14, lines 20-23).
Regarding claim 16, Kuo discloses a method for fabricating a system 10 for delivery of a physiologically active agent to a user in need thereof (fig. 1 and p. 1, lines 4-6; p. 15, lines 4-19), comprising: providing one or two appliances 10 that correspond to an upper arch and/or lower dental arch of the user, each appliance 10 comprising a labial/buccal side surface and a palatal/lingual side surface (fig. 1, appliance 10 capable of being worn over the lower or upper dental arch, and can be seen having an outer U-shaped buccal surface and inner U-shaped lingual surface), providing a delivery module of a physiologically active agent, comprising the physiologically active agent (fig. 6 and p. 17, lines 23-28 describe a tablet delivery module 34 containing the agent), and forming the system (fig. 6), wherein the one or two appliances 10 comprise a body matrix of a polymeric material comprising polymeric shells 12, each shell 12 having the geometry corresponding to one tooth of the dental arch(es) and configured to receive the one tooth (fig. 1 and p. 14, lines 23-28, the polymeric shell 12 having cavities 14 to receive each tooth), and wherein the delivery module provides a controlled release of the physiologically active agent (p. 17, line 23, controlled release tablet).
Regarding claim 17, Kuo discloses a method for treating or ameliorating a condition in a user, comprising delivering to a user in need thereof a physiologically active agent to the user using a system 10 (fig. 1 and p. 1, lines 4-6; p. 15, lines 4-19), the system 10 comprising: one or two appliances 10 that correspond to an upper arch and/or lower dental arch of the user, each appliance 10 comprising a labial/buccal side surface and a palatal/lingual side surface (fig. 1, appliance 10 capable of being worn over the lower or upper dental arch, and can be seen having an outer U-shaped buccal surface and inner U-shaped lingual surface), a delivery module of a physiologically active agent, comprising the physiologically active agent (fig. 6 and p. 17, lines 23-28 describe a tablet delivery module 34 containing the agent), wherein the one or two appliances 10 comprise a body matrix of a polymeric material comprising polymeric shells 12, each shell 12 having the geometry corresponding to one tooth of the dental arch(es) and configured to receive the one tooth (fig. 1 and p. 14, lines 23-28, the polymeric shell 12 having cavities 14 to receive each tooth), and wherein the delivery module provides a controlled release of the physiologically active agent (p. 17, line 23, controlled release tablet).
Regarding claim 18, Kuo discloses the condition being a chronic condition (p. 15, lines 6-8 or an acute-on-chronic condition.
Regarding claim 19, Kuo discloses the condition being a dental condition, a periodontal condition (p. 15, lines 6-8), a diabetic condition, or a neurodegenerative condition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. WO 02/24100 A1 in view of Heller et al. WO 2015/069773 A1.
Regarding claim 12, Kuo discloses the claimed invention as discussed above.
Kuo is silent on the second agent being a female or male sex hormone.
However, Heller teaches an oral delivery device (fig. 1A and p. 1, lines 7-8) comprising an active agent that is a female or male sex hormone (p. 36, lines 36-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second agent of Kuo to be a female or male sex hormone, as taught by Heller, to provide a controlled-release therapeutic effect for a specific user requiring a female or male sex hormone.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobs et al. US 5,924,863 discloses a tray 10 for delivering a therapeutic agent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786